PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $330.36 plus $6.38 as finance charges, for a total claim of $336.74 for supplies provided respondent. The invoice for the supplies was not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. The respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
The Court is of the opinion that the finance charges are interest. This Court will not make an award for interest in accordance with WV Code Chapter 14, Article 2, Section 12. In view of the foregoing, the Court makes an award in the amount of $330.36.
Award of $330.36.